Martin J.

delivered the opinion of the court.
This case came up to the court from that of the third district, and was remanded in June term 1828, with directions for its transfer to the Court of Probates.
The judge of probates gave judgment for the defendant, being of opinion he had established his plea of payment to the plaintiff’s ancestor, of the sum of $2500,and establishing a claim for services rendered to the latter during his last illness. .
The plaintiff made an unsuccessful attempt to obtain a new trial, on the ground that the judgment was contrary to law and evidence, and had not done justice. ’
The case has been submitted without any argument. It . „ . presents no question of law, and it appears to us the judgment is supported by the evidence.
*152Eastern District.

January 1831.

It is, therefore, ordered, adjudged and decreed, that the ju(jgment 0p tjje court 0f probates be affirmed with costs.